Beck, J.
— The defendants admit in the answer that plaintiff used the way in 1883, 1884, and 1885, and up to *427June 16, 1886. It is not denied, that this use, except in 1866, was under contract with the. defendants. The evidence shows without conflict that there was a contract for the use of the way for three years beginning November 1, 1883, and that defendants obstructed it in June, 1886. The jury, therefore, should have found that plaintiff was entitled to the use of the way until November 1, 1886; and, as it was deprived of such use by the obstruction caused by defendants, they should have' found for plaintiff the damages it is entitled to recover for the deprivation of the way from June 16 to November 1, 1886. This finding would have been in accord with the instructions given by the court to the jury. For the reason that the verdict in this regard is in conflict with the evidence and the instructions of the court, and for that reason should have been set aside by the court below, the judgment is Reversed.